Citation Nr: 1208945	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for postoperative cervical spine fusion from 40 percent to 30 percent, effective January 1, 2006, on the basis of clear and unmistakable error in a December 2004 rating decision, was proper.

2.  Entitlement to an increased evaluation greater than 40 percent for postoperative cervical spine fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and April 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) and Board remands.

The issue of entitlement to an increased rating greater than 40 percent for postoperative cervical spine fusion is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  That part of the Board's January 2010 decision which remanded the issue of whether the December 29, 2004 rating decision that granted a 40 percent evaluation for postoperative cervical spine fusion, effective August 23, 2004, contained clear and unmistakable error precluded effective judicial review.

2.  In a September 2005 rating decision, the RO reduced the Veteran's disability rating for postoperative cervical spine fusion from 40 percent to 30 percent, effective January 1, 2006, on the basis of clear and unmistakable error in a December 2004 rating decision.

3.  In January 2005, the Veteran filed a notice of disagreement to the December 2004 rating decision contesting the assignment of a 40 percent evaluation for his service-connected postoperative cervical spine fusion.

4.  The RO's decision to reduce the Veteran's disability rating for postoperative cervical spine fusion from 40 percent to 30 percent on the basis of clear and unmistakable error in the December 2004 rating decision was improper.


CONCLUSIONS OF LAW

1.  That part of the Board's January 2010 decision which remanded the issue of whether the December 29, 2004 rating decision that granted a 40 percent evaluation for postoperative cervical spine fusion, effective August 23, 2004, contained clear and unmistakable error is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).

2.  The criteria for reduction of the Veteran's disability rating for postoperative cervical spine fusion from 40 percent to 30 percent, effective January 1, 2006, on the basis of clear and unmistakable error in a December 2004 rating decision have not been met.  38 U.S.C.A. §§ 5103A, 5109A, 5107 (West 2002); 38 C.F.R. §§ 3.105(a), (e) (2011); 38 C.F.R. § 3.160 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

By a January 2010 decision, the Board remanded the issue of whether the December 29, 2004 rating decision that granted a 40 percent evaluation for postoperative cervical spine fusion contained clear and unmistakable error for additional consideration by the RO.  However, review of the Veteran's claims file reflects that the proper issue on appeal is not whether the December 2004 rating decision contained clear and unmistakable error, but whether the reduction of the Veteran's disability rating for postoperative cervical spine fusion from 40 percent to 30 percent on the basis of clear and unmistakable error in the December 2004 rating decision was proper.

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).  In this case, the Veteran was denied due process of law by the Board's failure to consider the proper issue on appeal.  Thus, that part of the Board's January 2010 decision which remanded the issue of whether the December 2004 rating decision that granted a 40 percent evaluation for postoperative cervical spine fusion, effective August 23, 2004, contained clear and unmistakable error denied the Veteran due process of law.  

In order to prevent prejudice to the Veteran, that part of the Board's January 2010 decision which remanded the issue of whether the December 2004 rating decision that granted a 40 percent evaluation for postoperative cervical spine fusion, effective August 23, 2004, contained clear and unmistakable error precluded effective judicial review and must be vacated.  

II.  Rating Reduction

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to notify under the VCAA is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty is therefore not applicable.  Moreover, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  In the present case, the notice requirements with respect to the rating reduction have been met, and are addressed more specifically below. 

The duty to assist the Veteran has been satisfied with regard to the issue decided herein.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In November 2004, the Veteran was provided with a VA examination addressing the severity of his postsurgical spinal fusion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not indicated that he found the November 2004 VA examination to be inadequate.  In addition, the Board finds the VA examination provided to be adequate, as it provides sufficient detail to determine the severity of the Veteran's postoperative cervical spine fusion at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for postoperative cervical spine fusion was granted by an April 1984 rating decision, and a noncompensable evaluation was assigned, effective January 27, 1984, under 38 C.F.R. § 4.71a, Diagnostic Code 5285.  By a November 1984 rating decision, an initial evaluation of 30 percent was assigned, effective January 27, 1984, under 38 C.F.R. § 4.71a, Diagnostic Code 5290-5285.  In August 2004, the Veteran filed a claim seeking an increased evaluation for his postoperative cervical spine fusion.  In a December 2004 rating decision, the RO awarded a 40 percent evaluation for the Veteran's cervical spine disorder, effective August 23, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In January 2005, the Veteran filed a notice of disagreement to the December 2004 rating decision, alleging that he was entitled to a higher evaluation for his service-connected postoperative cervical spine fusion.  In an April 2005 rating decision, the RO found clear and unmistakable error (CUE) in the December 2004 rating decision which awarded a 40 percent evaluation for the cervical spine disorder and proposed a reduction to 30 percent.  The Veteran was provided with notice of the proposed reduction in a May 2005 letter.  By a September 2005 rating decision, the RO effectuated the reduction from 40 percent to 30 percent as proposed in the April 2005 rating decision, effective January 1, 2006.  In November 2005, the Veteran filed a notice of disagreement to the April 2005 rating decision, noting that his condition had not improved, and in fact, that it had worsened in severity.  In January 2006, he perfected his appeal.

The Veteran contends that the reduction of his cervical spine disorder from 40 percent to 30 percent was improper.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By an April 2005 rating decision and May 2005 notice letter to the Veteran, the RO satisfied these procedural requirements.  In November 2005, the Veteran submitted a notice of disagreement to the April 2005 rating decision - well outside of the 60 days provided to present additional evidence showing that the compensation should be continued at the 40 percent level.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  In this case, although the RO completed the predetermination procedures required by 38 C.F.R. § 3.105(e) and sent the Veteran written notice of the final action, the written notice of the final action did not set forth the reasons for the action.  Specifically, the RO sent the Veteran a September 2005 rating decision and October 2005 notice letter which effectuated the rating reduction proposed in the April 2005 rating decision.  The October 2005 notice letter states that the accompanying rating decision "provides a detailed explanation of our decision, the evidence considered and the reasons for our decision."  However, the September 2005 rating decision merely states that 

[t]he evaluation of post operative cervical spine fusion is decreased to 30 percent effective January 1, 2006, 60 days following the month of notification of the reduction.  VA rating dated April 28, 2005 proposed a reduction to a 30 percent evaluation.  You were notified of the proposal by letter dated May 19, 2005 and you have not responded.  The proposed action is implemented.

As neither the September 2005 rating decision nor the October 2005 notice letter set forth the reasons for the action and the evidence upon which the action is based, the Board finds that the RO failed to satisfy the requirements of 38 C.F.R. § 3.105(e), and accordingly, that the reduction is improper.  However, even if the Board were to find the reduction proper in this case, the basis for the reduction as explained in the April 2005 rating decision is erroneous.

In its April 2005 rating decision which proposed to reduce the Veteran's 40 percent evaluation for a postoperative cervical spine fusion to 30 percent, the RO explained that the reason for its decision to propose such a reduction was a finding that there was clear and unmistakable error in the December 2004 rating decision which awarded a 40 percent evaluation for the Veteran's postoperative cervical spine fusion.  

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before VA, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Fugo v. Brown, 6 Vet. App. 40 (1993).  A claim of CUE in a prior decision is "not being reopened . . . [Rather] [i]t is being revised to conform to the 'true' state of the facts or the law that existed at the time of the original adjudication."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The pertinent regulations pertaining to the revision of decisions based on error are contained in 38 C.F.R. § 3.105(a).  Previous determinations which are final and binding are accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  Id.  In order to support a finding of CUE, it must be established that (1) either the correct facts, as they were known at the time, were not before the adjudicator, more than a simple disagreement as to how the facts were weighed or evaluated, or the statutory and regulatory provisions existing at that time were incorrectly applied; (2) the error occurred based on the record and the law that existed at the time of the prior adjudication in question; and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (citing Russell, 3 Vet. App. at 313-14).  

As previously noted, in the April 2005 rating decision, the RO proposed a reduction of the evaluation assigned to the Veteran's postoperative cervical spine fusion from 40 percent to 30 percent based on a finding that there was CUE in the December 2004 rating decision which assigned a 40 percent evaluation for the postoperative cervical spine fusion.  Specifically, the RO noted that the findings reported by the November 2004 VA examination better fit the rating criteria for a 20 percent evaluation than a 40 percent evaluation, but that since the Veteran's 30 percent evaluation was protected by law, an evaluation of 30 percent was warranted.  However, review of the Veteran's claims file reflects that, in January 2005, the Veteran filed a notice of disagreement to the December 2004 rating decision, arguing that he was entitled to an evaluation in excess of 40 percent for his service-connected postoperative cervical spine fusion.  Accordingly, as the Veteran appealed the findings in the December 2004 rating decision, the December 2004 rating decision was not final in April 2005, at the time that the RO concluded that there was CUE in the December 2004 rating decision.  38 C.F.R. § 3.160(d).  Moreover, the Board observes that, as the Veteran has timely appealed the December 2004 decision, it is the subject of the issue addressed in the remand section herein.  Thus, as the December 2004 rating decision is not yet final, the RO's April 2005 rating decision finding CUE in the December 2004 rating decision is improper.

As the RO failed to satisfy the requirements of 38 C.F.R. § 3.105(e) by setting forth the reasons for its reduction of the Veteran's postoperative cervical spine fusion from 40 percent to 30 percent in the September 2005 rating decision and October 2005 notice letter effectuating the reduction, and because the basis for the reduction as explained in the April 2005 rating decision proposing a reduction is improper, the Board concludes that the criteria for reduction of the Veteran's disability rating for postoperative cervical spine fusion from 40 percent to 30 percent, effective January 1, 2006, on the basis of CUE have not been met.


ORDER

That part of the Board's January 2010 decision which remanded the issue of whether the December 29, 2004 rating decision that granted a 40 percent evaluation for postoperative cervical spine fusion, effective August 23, 2004, contained clear and unmistakable error is vacated.

A reduction from a 40 percent disability rating to a 30 percent disability rating for postoperative cervical spine fusion, effective January 1, 2006, on the basis of clear and unmistakable error in a December 2004 rating decision, was not proper; thus, the Veteran's appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claim for entitlement to an increased rating for postoperative cervical spine fusion must be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO should provide the Veteran with a new VA examination addressing the severity of his service-connected postoperative cervical spine fusion.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a). 

Although the Veteran was provided with a VA examination in November 2004 which addressed the severity of his postoperative cervical spine fusion, the clinical findings of that examination are now over seven years old.  To adjudicate the severity of the Veteran's postoperative cervical spine fusion without more current clinical findings would be in error.  Accordingly, as the November 2004 VA examination may not reflect the current state of the Veteran's postoperative cervical spine fusion, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected postoperative cervical spine fusion.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his postoperative cervical spine fusion.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's postoperative cervical spine fusion which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected postoperative cervical spine fuison.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of cervical and thoracolumbar spine, and determine the active range of motion of the Veteran's cervical spine in degrees, noting by comparison the normal range of motion of the cervical spine.  If pain on motion of the cervical spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disorder.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's cervical spine disorder must be reported.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's cervical spine disability.

A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


